In a proceeding under article 78 of the Civil Practice Act, to annul the State Rent Administrator’s determination which denied an application by the petitioner (the owner of the subject property), pursuant to the State Rent and Eviction Regulations (§ 33, subd. 5), for a rent increase based upon the purchase price of the property, petitioner appeals from an order of the Supreme Court, Kings County, dated November 6, 1961, which denied its petition and dismissed the proceeding. Order reversed on the law, with costs, determination annulled, and proceeding remitted to the State Rent Administrator for further, hearings at which he should consider: (a) bona fide mortgage commitments by prospective lenders; and (b) the offer to submit comparable properties and impartial appraisals of the subject property (Matter of Weiss v. Herman, 16 A D 2d 432; Matter of R. & S. Realty Co. v. Herman, 16 A D 2d 954). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.